We are obliged to confine our consideration of the complaint on this motion to dismiss for insufficiency to the four corners of the complaint and cannot consider facts brought to our attention on another and broader motion. Although we may be of the opinion that plaintiff cannot ultimately succeed when all the facts are in, we hold the complaint on the facts alleged to be sufficient. Orders unanimously affirmed, with $10 costs and disbursements to the respondents. Present — Peek, P. J., Dore, Cohn, Callahan and Bergan, JJ.